THE COURT decided that the plaintiff could not recover the amount of the note, without showing that there were proceeds of the copper mine sufficient to discharge it; and gave the plaintiff leave, on his motion, which was not opposed, to strike from the declaration the count upon the note. THE COURT instructed the jury, in relation to the judgment, that it was to be considered as a debt due in British sterling, and being made payable in Ireland, the plaintiff was entitled to six per cent, on the debt, that being the «interest of that country. See the case of Robinson v. Bland, 2 Burrows, 1077.